SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”), dated as of August 25, 2005, is
entered into between Viewpoint Corporation, a Delaware Corporation with its
principal office at 498 Seventh Avenue, New York, N.Y. 10018 (the “Company”),
and Jerry S. Amato (“Executive”).

WHEREAS, Executive and the Company are parties to an employment agreement
between Executive and the Company, dated as of August 11, 2003 (the “Employment
Agreement”), pursuant to which Executive serves as President and Chief Executive
Officer of the Company; and

WHEREAS, subject to the terms and conditions contained herein, Executive and the
Company have mutually agreed to embody in this Agreement the terms and
conditions applicable to Executive’s termination of employment by the Company;

WHEREAS, in connection with the resignation of Executive as President and Chief
Executive Officer and the hiring of a new President and Chief Executive Officer
of the Company, the Company and Executive have agreed that Executive’s
employment as President and Chief Executive Officer and Executive’s position as
a member of the Board of Directors will be terminated as of the Effective Date
(as defined below);

WHEREAS, in connection with the resignation of Executive as an employee of the
Company, the Company and Executive have agreed that Executive’s employment with
the Company will be terminated as of the Termination Date (as defined below).

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, the parties hereto
hereby agree as follows:

Section 1. Termination Date. Executive’s termination as President and Chief
Executive Officer of the Company shall be effective August 25, 2005 (the
“Effective Date”). Executive’s termination of employment with the Company shall
be effective on September 15, 2005 (the “Termination Date”). Effective on the
Effective Date, Executive hereby resigns from any and all directorships,
committee memberships or any other positions he holds with the Company or any of
its affiliates, including, without limitation, Executive’s position as a member
of the Company’s Board of Directors and Executive’s position as President and
Chief Executive Officer of the Company.

Section 2. Company Property. On the Termination Date, Executive shall return to
the Company all Company-owned property in his possession on such date,
including, but not limited to, all Company credit cards, hand books, work
manuals or procedure books, client or customer documents, tools, computers, or
other Company equipment and/or materials maintained by Executive.

Section 3. Termination Benefits. Subject to Executive’s compliance with Sections
5 and 8 below (including, Executive’s execution, delivery and non-revocation of
both Releases (as defined in Section 5 below)):

 

 

Page 1 of  7

 


--------------------------------------------------------------------------------



(a) The Company agrees to pay Executive (i) the pro rata portion of Executive’s
base salary of $395,000 for the period from August 11, 2005 until September 15,
2005, in accordance with the customary payroll practices of the Company and (ii)
a total of $120,000, to be paid over 12 months in approximately equal
installments in accordance with the customary payroll practices of the Company,
commencing on October 15, 2005.

(b) In addition to the cash payments provided in subsection (a) above, the
Company shall provide to Executive and his covered dependents continued coverage
under any employee medical plans or programs provided to Executive and his
covered dependents pursuant to Section Section 2(g) of the Employment Agreement
until the earlier of the first anniversary of the Termination Date or the date
on which Executive becomes entitled to receive comparable medical coverage under
another employer’s medical benefit program. For a period of one (1) year from
the Effective Date, the Company shall continue to pay the premium payments for
Executive’s current term life insurance policy with a death benefit of
$5,000,000 payable to Executive’s beneficiaries.

(c) Notwithstanding anything to the contrary in the Employment Agreement, the
parties agree that the Company will maintain directors and officers insurance in
an amount of no less than the current coverage amount and such insurance shall
provide comparable coverage to the Company’s current coverage for the reasonable
actions of Executive as a director or officer of the Company prior to the
Effective Date, such coverage to remain in place for a period of three (3) years
from the Effective Date.

(d) Notwithstanding anything to the contrary appearing in the Company’s stock
option plans or in the Stock Option Agreement, dated as of August 11, 2003 (the
“Stock Option Agreement”) by and between the Company and Executive, any other
option agreement or other agreement between the Company and Executive, all
vested stock options held by Executive as of the Effective Date (the “Stock
Options”) shall remain exercisable for a period of two (2) years thereafter, in
accordance with the following provisions of this Section 3(d). Executive shall
be prohibited from exercising any Stock Options until the date that is two full
business days after the Company’s announcement of its earnings for the fourth
quarter of 2005. Thereafter, Executive may exercise up to one-sixth (1/6) of the
Stock Options in any fiscal quarter and sell the common stock obtained in
connection with such exercise; provided, however, that if common stock
representing less than one-sixth (1/6) of the Stock Options is sold in any
fiscal quarter, such unsold amount may be sold in any succeeding fiscal quarter
during the two year period in addition to the amount of common stock that may be
otherwise sold under this Section 3(d).

(e) Notwithstanding anything to the contrary appearing in the Company’s stock
option plans or in the Stock Option Agreement, any other option agreement or
other agreement between the Company and Executive, from and after July 1, 2006,
Executive shall have the ability to exercise all or any portion of the Stock
Options and sell the common stock obtained in connection with such exercise in a
privately negotiated (i.e., not on the NASDAQ market or the open market)
transaction to an accredited investor; provided that (i) the price at which the
common stock is sold is not less than 90% of the 30-day weighted average price
of the Company’s common stock immediately prior to the sale and (ii) the Board
of Directors of the Company in its reasonable discretion approves of the
purchaser of such shares; provided that the

 

 

Page 2 of  7

 


--------------------------------------------------------------------------------



Board shall grant its approval under this Section 3(e)(ii) unless the Board
objects to the purchaser for strategic or business reasons.

(f) Notwithstanding anything to the contrary appearing in the Company’s stock
option plans or in the Stock Option Agreement, any other option agreement or
other agreement between the Company and Executive, upon the consummation of a
Change in Control of the Company (as defined below) or after the announcement of
a transaction that would result in a Change in Control of the Company, provided
that the Company provides its written consent, Executive shall have the ability
to exercise all or any portion of the Stock Options and sell the common stock
obtained in connection with such exercise.

Section 4. Full Settlement; Compensation and Benefit Plans. Except as provided
in the last sentence of this Section 4, the amounts paid and the benefits
provided under Section 3 above shall constitute full settlement and satisfaction
with respect to all obligations and liabilities of the Company and its
affiliates, officers, directors, trustees, employees, shareholders,
representatives and/or agents to Executive with respect to his employment with
the Company, including, without limitation, all claims for wages, salary,
vacation pay, draws, incentive pay, bonuses, stock (other than stock owned by
Executive on the date of this Agreement) and stock options, commissions,
severance pay and any and all other forms of compensation or benefits. Except as
otherwise specifically provided in this Agreement, by law or pursuant to the
express provisions of any Company employee benefit plan, Executive’s
participation in all employee benefit plans and executive compensation plans and
practices of the Company shall terminate on the Termination Date and, without
duplicating amounts included in the payment made under Section 3 above,
Executive shall be entitled to receive any benefits or rights provided to a
terminating executive in accordance with the terms of any such plan, it being
understood and agreed, however, that Executive shall not be entitled to
severance benefits in addition to those provided in Section 3.

Section 5. Release of Claims. In consideration of the payments and the extension
of the exercise period of the Stock Options provided in Section 3 above, on the
Effective Date, Executive shall execute, deliver and not revoke two release
agreements substantially in the form attached hereto as Exhibit A (the
“Release”), one of which shall be dated as of Effective Date and the second of
which shall be dated as of the Termination Date. The Company shall not be
required to provide any benefits under Section 3 unless and until the Revocation
Period (as defined in the Release) expires for each of the Releases required to
be executed hereunder without revocation of the Release by Executive.

Section 6. Taxes. The payments due to Executive under this Agreement shall be
subject to reduction to satisfy all applicable Federal, state and local
withholding tax obligations.

Section 7. Non-Admission. Executive expressly acknowledges that this Agreement
does not constitute an admission by the Company of any violation of any
employment law, regulation, ordinance, or administrative procedure, or any other
federal, state, or local law, common law, regulation or ordinance relating to
Executive’s employment or termination of employment.

Section 8. Continuing Obligations of Executive.

 

 

Page 3 of  7

 


--------------------------------------------------------------------------------



(a) The provisions of the Duty of Loyalty and Employee Invention, Copyright and
Secrecy Agreement (including, without limitation, Section 12 thereof) between
Executive and the Company, dated as of August 11, 2003 (the “Duty of Loyalty
Agreement”), shall continue to survive for a period of twenty four (24) months
from the Termination Date and the parties hereby acknowledge and agree that the
Restricted Period as defined in the Duty of Loyalty Agreement shall be amended
and shall constitute a period of twenty four (24) months from the Termination
Date.

(b) From the date hereof through the two-year period following the Termination
Date (the “Restricted Period”), Executive agrees not to make any public
statement that is intended to or could reasonably be expected to disparage the
Company or its subsidiaries or their directors, officers or employees. Any
public statement made by Executive during the Restricted Period that relates to
the Company or its subsidiaries or their directors, officers or employees shall
be subject to the reasonable prior approval of the Board of Directors of the
Company.

(c) During the Restricted Period, the Company agrees not to make any public
statement that is intended to or could reasonably be expected to disparage the
Executive. Any press release made by the Company during the Restricted Period
that specifically mentions the Executive by name shall be subject to the
reasonable prior approval of the Executive. Notwithstanding anything to the
contrary contained herein, the Company shall not be prohibited from disclosing
any information with respect to Executive or referring to Executive, if
reasonably necessary to comply with any rule, law, regulation, judicial request
or order or governmental request or order (including, without limitation, any
SEC or NASDAQ filings).

(d) Following the Termination Date and for a period of 12 months, Executive
shall make himself reasonably available at the request of the Company to provide
Executive’s knowledge, experience and skill with respect to all matters
involving the business of the Company and its affiliates with which Executive is
personally familiar, including, without limitation, assisting with the
transition of the Company’s new President and Chief Executive Officer, assisting
with existing or future investigations, proceedings, litigations or examinations
involving the Company or any of its affiliates relating to periods which
Executive was employed by the Company; provided, however, that Executive shall
not be required to provide services on more than five days per calendar quarter
and the Company shall attempt in good faith to schedule Executive’s services so
as to not unreasonably interfere with Executive’s work schedule.

Section 9. Opportunity for Advice. By signing this Agreement, Executive
acknowledges that with the encouragement of the Company, he has had a reasonable
opportunity to consider advice from legal counsel of his own choosing and has
not relied on any statements made by the Company or its legal counsel as to the
meaning of any term or condition contained herein or in deciding whether to
enter into this Agreement. Fully understanding these terms, Executive is
entering into this Agreement knowingly and voluntarily.

Section 10. Termination of Employment Agreement; Entire Agreement. The parties
acknowledge and agree that the Employment Agreement terminated on August 11,
2005 in accordance with its terms and the Executive was an at-will employee from
such date. This Agreement, together with the agreements referenced herein,
represents the entire agreement of

 

 

Page 4 of  7

 


--------------------------------------------------------------------------------



the parties with respect to the termination of Executive’s employment and
service as President, Chief Executive Officer and a director of the Company. In
the event of any conflict between the terms of this Agreement and any other
agreement, the terms set forth in this Agreement shall control.

Section 11. Governing Law; Venue; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
law thereof.

(b) Executive hereby agrees and consents to be subject to the exclusive
jurisdiction of the courts of the Federal and state courts located in New York,
New York in any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement.
Executive hereby irrevocably waives, to the fullest extent permitted by law,
(i) any objection that he may now or hereafter have to laying venue of any suit,
action or proceeding brought in such courts, and (ii) any claim that any suit,
action or proceeding brought in such courts has been brought in an inconvenient
forum.

(c) Company and Executive hereby waive all right to trial by jury in any
proceeding (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement, or its performance under or the enforcement of this
Agreement.

Section 12. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

Section 13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

Section 14. Effectiveness. This Agreement shall become effective upon the
Effective Date.

Section 15. Definitions. In addition to certain terms defined elsewhere in this
Agreement, the following term has the following meaning:

“Change in Control of the Company” means and includes each of the following:

 

(i)

the acquisition, in one or more transactions, of beneficial ownership (within
the meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) by any person or any group of persons who constitute a
group (within the meaning of Section 13d-3 of the Exchange Act) of any
securities of the Company such that, as a result of such acquisition, such
person or group beneficially owns (within the meaning of Rule 13d-3 of the
Exchange Act), directly or indirectly, more than fifty percent (50%) of the
Company’s outstanding voting securities

 

 

Page 5 of  7

 


--------------------------------------------------------------------------------



entitled to vote on a regular basis for a majority of the members of the Board;
provided, that any acquisition of voting securities pursuant to a merger or
other business combination that is not a Change in Control of the Company
pursuant to Section 15(ii) shall not be considered a Change in Control of the
Company pursuant to this Section 15(i);

 

(ii)

the consummation of any merger or any other business combination, in one or more
transactions, including, but not limited to a sale of all or substantially all
of the assets of the Company, other than a transaction immediately following
which the shareholders of the Company who owned voting securities of the Company
immediately prior to the transaction continue to own, by virtue of their prior
ownership of Company shares, at least fifty percent (50%) of the voting power,
directly or indirectly, of the surviving corporation in any such merger or
business combination; or

 

(iii)

the consummation of a plan of complete liquidation of the Company.

Section 16. Successors and Assigns. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns.

Section 17. Beneficiaries. Executive shall be entitled to select (and change, to
the extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Executive’s
death, and may change such election, in either case by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

[Signatures appear on following page.]

 

 

Page 6 of  7

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive and the authorized representative of the Board of
Directors of the Company execute and enter into this Agreement as of the date
first above written.

 

 

EXECUTIVE

 

 

VIEWPOINT CORPORATION



/s/ JERRY S. AMATO


 

 



/s/ WILLIAM H. MITCHELL


Jerry S. Amato

 

 

William H. Mitchell

 

 

 

 

 

 

Page 7 of  7

 


--------------------------------------------------------------------------------